     Case 1:20-cv-00195-NONE-JLT Document 27 Filed 07/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL RAY MILLS,                                  1:20-cv-00195-NONE-JLT (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S
                                                         REQUEST FOR APPOINTMENT OF
13           v.                                          COUNSEL AND GRANTING IN PART
                                                         REQUEST FOR ENLARGEMENT OF
14    C. PFEFFER, et al.,                                TIME
15                       Defendants.                     (Docs. 25, 26)

16                                                       30-DAY DEADLINE

17
            Plaintiff has filed a request for appointment of counsel and a request for a 120-day
18
     extension of time. (Docs. 25, 26.) Plaintiff argues that both are necessary due to complexity of
19
     the case. (Doc. 25.) Plaintiff indicates that he intends to amend his complaint to update the name
20
     of Defendant Lateshia Shanae Dunn to Dunn-Johnson, and to add defendants. For the following
21
     reasons, the Court DENIES the request for appointment of counsel and GRANTS in part and
22
     DENIES in part Plaintiff’s request for additional time to file his first amended complaint.
23
            Plaintiff previously filed two motions for appointment of counsel, which were denied by
24
     this Court. (See Docs. 5, 9, 11.) Plaintiff does not have a constitutional right to appointed counsel
25
     in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot
26
     require an attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S.
27
     Dist. Ct. for the S. Dist. of Iowa, 490 U.S. 296, 298 (1989). The Court may request the voluntary
28
     Case 1:20-cv-00195-NONE-JLT Document 27 Filed 07/21/21 Page 2 of 3


 1   assistance of counsel under section 1915(e)(1). Rand, 113 F.3d at 1525. However, without a

 2   reasonable method of securing and compensating counsel, the Court will seek volunteer counsel

 3   only in the most serious and exceptional cases. In determining whether exceptional

 4   circumstances exist, the district court must evaluate both the likelihood of success of the merits

 5   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal

 6   issues involved. Id.

 7           The Court does not find the required exceptional circumstances. Even assuming that

 8   Plaintiff is not well-versed in the law and that he has made serious allegations, which, if proved,

 9   would entitle him to relief, his case is not exceptionally complex. This Court is faced with

10   similar cases almost daily. At this early stage in the proceedings, the Court cannot determine

11   whether Plaintiff is likely to succeed on the merits. Moreover, based on a review of the limited

12   record, the Court finds that Plaintiff can articulate his claims adequately. Id. For these reasons,

13   the Court again DENIES Plaintiff’s motion for the appointment of counsel. (Doc. 25.)

14           Plaintiff also seeks an additional 120-day enlargement of time to file an amended

15   complaint because of the complexity of issues and the need for fact investigation. This Court has

16   repeatedly ordered Plaintiff to file an amended complaint, given him ample time to comply with

17   the orders, and warned Plaintiff that the failure to comply would result in a recommendation of

18   dismissal of the case for failure to obey a court order. Because Plaintiff indicates a genuine

19   desire to litigate his claims, the Court will allow Plaintiff a final opportunity to file a first

20   amended complaint. However, the Court must manage its docket and move this case forward.
21   Therefore, the Court will grant in part Plaintiff’s request for an extension of time and afford

22   Plaintiff an additional 30 days to file his first amended complaint.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                          2
     Case 1:20-cv-00195-NONE-JLT Document 27 Filed 07/21/21 Page 3 of 3


 1          Within 30 days of service of this order, Plaintiff SHALL file a first amended

 2   complaint. No further extensions will be granted absent evidence of exceptional good cause.

 3   Failure to comply with this order will result in a recommendation to dismiss this action for

 4   failure to state a claim upon which relief can be granted, failure to prosecute, and failure to

 5   comply with court orders.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    July 21, 2021                           _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     3
